USDC IN/ND case 2:18-cv-00450-JVB-JEM document 1 filed 11/28/18 page 1 of 6


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

                                 )
DUANE MORTON,                    )
                                 )
              Plaintiff,         )
       v.                        ) Case No.: 2:18-cv-450
                                 )
                                 )
THE GIVING DAYS FOUNDATION INC., )
also known as, THE GIVING DAYS   )
FOUNDATION CITY OF ORANGE,       )
                                 )
                                 )
              Defendant.


                                 PLAINTIFF’S COMPLAINT

      Plaintiff, DUANE MORTON (“Plaintiff”), by and through his attorneys, Agruss Law Firm,

LLC, alleges the following against Defendant, THE GIVING DAYS FOUNDATION INC., also

known as, THE GIVING DAYS FOUNDATION CITY OF ORANGE (“Defendant”):

                                      INTRODUCTION

   1. Plaintiff’s Complaint is based on the Telephone Consumer Protection Act., 47 U.S.C.

      § 227, et seq. (“TCPA”).

                               JURISDICTION AND VENUE

   2. This court has jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1337.

   3. This court has federal question jurisdiction because this case arises out of violations of

      federal law. 47 U.S.C. § 227(b); Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740 (2012).

   4. Venue and personal jurisdiction in this District are proper because Defendant does or

      transacts business within this District, and a material portion of the events at issue occurred

      in this District.




                                                 1
USDC IN/ND case 2:18-cv-00450-JVB-JEM document 1 filed 11/28/18 page 2 of 6




                                          PARTIES

  5. Plaintiff is a natural person residing in the City of Gary, Lake County, State of Indiana.

  6. Plaintiff is, and at all times mentioned herein, a “person” as defined by 47 U.S.C. §

     153(39).

  7. Defendant is, and at all times mentioned herein, a “person” as defined by 47 U.S.C. §

     153(39).

  8. Defendant is a California non-profit corporation based in the City of Orange, Orange

     County, State of California.

  9. Defendant acted through its agents, employees, officers, members, directors, heirs,

     successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers.

                               FACTUAL ALLEGATIONS

  10. Within four (4) years of Plaintiff filing this Complaint, in or around June 2018,

     Defendant began calling Plaintiff’s cellular telephone at xxx-xxx-9733, which included or

     introduced an advertisement or constituted telemarketing.

  11. Within four (4) years of Plaintiff filing this Complaint, in or around June 2018, Defendant

     called Plaintiff’s cellular telephone from 888-634-1879, which is one of the Defendant’s

     telephone numbers.

  12. In or around June 2018, Plaintiff answered at least one call placed by Defendant to

     Plaintiff.

  13. During the aforementioned call, Plaintiff told Defendant to stop calling him.

  14. In or around June 2018, Plaintiff called Defendant.

  15. During the aforementioned call, Plaintiff told Defendant to stop calling him.



                                               2
USDC IN/ND case 2:18-cv-00450-JVB-JEM document 1 filed 11/28/18 page 3 of 6


  16. Despite Plaintiff’s requests that Defendant stop calling Plaintiff on his cellular telephone,

     Defendant continued to call Plaintiff’s cellular telephone.

  17. Prior to calling Plaintiff’s cellular telephone, Defendant knew the number was a cellular

     telephone number.

  18. None of the calls Defendant made to Plaintiff were for an emergency purpose.

  19. All of the calls Defendants made to Plaintiff’s cellular telephone resulted in Plaintiff

     incurring a charge for incoming calls.

  20. During at least one conversation, Defendant learned that Plaintiff wanted Defendant to

     stop calling Plaintiff’s cellular telephone.

  21. Plaintiff has never given to Defendant prior express written consent to contact Plaintiff as

     described herein.

  22. Even if Plaintiff provided Defendant with his cellular telephone number, Defendant failed

     to provide Plaintiff with clear and conspicuous disclosure that Defendant would contact

     Plaintiff with an automatic telephone dialing system (“ATDS”).

  23. Defendant has never obtained prior express written consent from Plaintiff to contact

     Plaintiff as described herein.

  24. Even if at one point Defendant had prior express written consent to call Plaintiff’s cellular

     telephone, Plaintiff revoked this consent as described above.

  25. Defendant continued to call Plaintiff’s cellular telephone after Defendant knew Plaintiff

     wanted the calls to stop.

  26. Within four (4) years of Plaintiff filing this Complaint, Defendant used an ATDS to call

     Plaintiff’s cellular telephone.

  27. When Plaintiff answered Defendant’s calls, he was sometimes greeted with “dead air”



                                                3
USDC IN/ND case 2:18-cv-00450-JVB-JEM document 1 filed 11/28/18 page 4 of 6


     whereby no person was on the other end of the line. After several seconds, an agent was

     connected to the automated call then greeted Plaintiff and sought to speak with Plaintiff

     attempting to solicit its credit repair services.

  28. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone has the

     capacity to store telephone numbers.

  29. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone has the

     capacity to call stored telephone numbers automatically.

  30. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone has the

     capacity to call stored telephone numbers without human intervention.

  31. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone has the

     capacity to call telephone numbers in sequential order.

  32. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone has the

     capacity to call telephone numbers randomly.

  33. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone selects

     telephone numbers to be called according to a protocol or strategy entered by Defendant.

  34. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone

     simultaneously calls multiple recipients.

  35. The dead air that the Plaintiff may have experienced on the calls that he received is

     indicative of the use of an ATDS. This “dead air” is commonplace with autodialing and/or

     predictive dialing equipment. It indicates and evidences that the algorithm(s) being used

     by Defendant’s autodialing equipment to predict when the live human agents are available

     for the next call has not been perfected and/or has not been recently refreshed or updated.

     Thus, resulting in the autodialer placing a call several seconds prior to the human agent’s



                                                 4
USDC IN/ND case 2:18-cv-00450-JVB-JEM document 1 filed 11/28/18 page 5 of 6


     ability to end the current call he or she is on and be ready to accept the new connected call

     that the autodialer placed, without human intervention, to Plaintiff. The dead air is

     essentially the autodialer holding the calls it placed to Plaintiff until the next available

     human agent is ready to accept them. Should the calls at issue been manually dialed by a

     live human being, there would be no such dead air as the person dialing Plaintiff’s cellular

     telephone would have been on the other end of the call the entire time and Plaintiff would

     have been immediately greeted by said person.

  36. As a result of Defendant’s alleged violations of law by placing these automated calls to

     Plaintiff’s cellular telephone without prior express written consent, Defendant caused

     Plaintiff harm and/or injury such that Article III standing is satisfied in at least the

     following, if not more, ways:

           a. Invading Plaintiff’s privacy;
           b. Electronically intruding upon Plaintiff’s seclusion;
           c. Intrusion into Plaintiff’s use and enjoyment of his cellular telephone;
           d. Impermissibly occupying minutes, data, availability to answer another call, and
              various other intangible rights that Plaintiff has as to complete ownership and use
              of his cellular telephone; and
           e. Causing Plaintiff to expend needless time in receiving, answering, and
              attempting to dispose of Defendant’s unwanted calls.

  DEFENDANT VIOLATED THE TELEPHONE CONSUMER PROTECTION ACT

  37. Defendant’s conduct violated the TCPA by:

         a. Placing non-emergency telephone calls to Plaintiff’s cellular telephone using an

             automatic telephone dialing system and/or pre-recorded or artificial voice in

             violation of 47 U.S.C. § 227 (b)(1)(A)(iii).

     WHEREFORE, Plaintiff, DUANE MORTON, respectfully requests judgment be entered

against Defendant, THE GIVING DAYS FOUNDATION INC., also known as, THE GIVING

DAYS FOUNDATION CITY OF ORANGE for the following:


                                               5
USDC IN/ND case 2:18-cv-00450-JVB-JEM document 1 filed 11/28/18 page 6 of 6


  38. As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b)(1), Plaintiff is entitled

     to and requests $500 in statutory damages, for each and every violation, pursuant to 47

     U.S.C. § 227(b)(3)(B).

  39. As a result of Defendant’s willful and/or knowing violations of 47 U.S.C. § 227(b)(1),

     Plaintiff is entitled to and requests treble damages, as provided by statute, up to $1,500, for

     each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C.

     § 227(b)(3)(C).

  40. Plaintiff is entitled to and seeks injunctive relief prohibiting such conduct in the future.

  41. Any other relief that this Honorable Court deems appropriate.

DATED: November 28, 2018

                                     Respectfully submitted,
                                     AGRUSS LAW FIRM, LLC

                             By: /s/ James J. Parr
                                     James J. Parr, ARDC No. 6317921
                                     4809 N. Ravenswood Avenue, Suite 419
                                     Chicago, IL 60640
                                     312-224-4695 – office
                                     312-253-4451 – facsimile
                                     james@agrusslawfirm.com
                                     Attorneys for Plaintiff




                                                 6
